UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2013 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. AllianceBernstein L.P. and AllianceBernstein Holding L.P. (collectively, “AllianceBernstein”) are furnishing the news release issued on October 24, 2013 announcing their financial and operating results for the quarter ended September 30, 2013 (“3Q13 Release”).The 3Q13 Release is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing its Third Quarter 2013 Review, dated September 30, 2013 (“3Q13 Review”). The 3Q13 Review is attached hereto as Exhibit 99.02. AllianceBernstein is furnishing a transcript of its conference call with analysts relating to the 3Q13 Release and the 3Q13 Review (“3Q13 Transcript”).The call took place on October 24, 2013.The 3Q13 Transcript is attached hereto as Exhibit 99.03. Item 7.01. Regulation FD Disclosure. AllianceBernstein is furnishing the 3Q13 Release, which is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing the 3Q13 Review, which is attached hereto as Exhibit 99.02. AllianceBernstein is furnishing the 3Q13 Transcript, which is attached hereto as Exhibit 99.03. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 3Q13 Release. 3Q13 Review. 3Q13 Transcript. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein Holding l.p. Dated:October 25, 2013 By: /s/ John C. Weisenseel John C. Weisenseel Chief Financial Officer
